DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 15/654,399 filed on July 19, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 responding to the Office action mailed on 11/20/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-20.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

Allowable Subject Matter           
Claims 1-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claims 1 and 9, the prior art of record Chang Chien (US 2018/0337130) discloses most aspects of the claimed invention.  However, regarding claim 1, Chang Chien does not disclose that “the plurality of first contact points is at a periphery of the substrate body, and the plurality of second contact points is within the periphery of the substrate body”.
With respect to claim 9, Chang Chien does not disclose that “the co-planar bottom surfaces of the plurality of first contact points are non-co-planar with the co-planar bottom surfaces of the plurality of second contact points, and at least one bridge substrate embedded in the package substrate, wherein the bridge substrate comprises bridge surface routing features and the plurality of second contact points each comprise an end of a conductive via coupled at an opposite end to respective ones of the bridge surface routing features”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814